Examiner’s Statement of Reasons for Allowance
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-30 are allowed.

The following is an examiner’s statement of reasons for allowance:
The primary reason independent claim 1, and similarly claim 29,  is allowable is because the closest prior art of record, “Network coding for Release 17 IAB” by Intel Corporation, fails to teach or fairly suggest either alone or in combination with the prior art of record a method of wireless communication performed by a network node in a wireless multi-hop network that includes determining a connection identifier associated with transmitting data to a decoder node in the wireless multi-hop network via multiple paths, wherein the connection identifier is associated with a single radio bearer between a user equipment (UE) and one of the network node or the decoder node; encoding a first portion of the data into at least a first set of packets and a second set of packets; transmitting the first set of packets and the connection identifier to the decoder node via a first path in the wireless multi-hop network; transmitting the second set of packets and the connection identifier to the decoder node via a second path in the wireless multi-hop network; receiving a response from the decoder node, wherein the response includes the connection identifier; and transmitting, to the decoder node and based at least in part on the response, one of: a third set of packets, encoded from the first portion of the 

The primary reason independent claim 15, and similarly claim 30, is allowable is because the closest prior art of record, “Network coding for Release 17 IAB” by Intel Corporation, fails to teach or fairly suggest either alone or in combination with the prior art of record a method of wireless communication performed by a network node in a wireless multi-hop network that includes determining a connection identifier associated with receiving data from an encoder node in the wireless multi-hop network via multiple paths, wherein the connection identifier is associated with a single radio bearer between a user equipment (UE) and one of the network node or the encoder node; receiving a first set of packets and the connection identifier from the encoder node via a first path in the wireless multi-hop network; receiving a second set of packets and the connection identifier from the encoder node via a second path in the wireless multi-hop network; decoding a first portion of the data based at least in part on the first set of packets and the second set of packets; transmitting a response to the encoder node based at least in part on a result of the decoding, wherein the response includes the connection identifier; and receiving, from the encoder node and based at least in part on the response, one of: a third set of packets, encoded from the first portion of the data, and the connection identifier, or one or more sets of packets, encoded from a second portion of the data, and the connection identifier.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure are:
US 2021/0058826 pertains to receiving configuration information to indicate a split of a data stream of the UE between the multiple routes, wherein the configuration information indicates respective fractions of the data stream that are to be sent on respective routes and selecting one of the multiple routes for respective data packets based on the configuration information.
WO 2020/222196 pertains to receiving incoming traffic for transmission on a wireless backhaul channel, determining the wireless backhaul channel for transmitting the incoming traffic based on a type of the incoming traffic and the mapping of one or more traffic identifiers to one or more wireless backhaul channels, and transmitting the received incoming traffic on the determined wireless backhaul channel.



Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on (571) 272-7969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BRIAN S. ROBERTS
Primary Examiner
Art Unit 2466



/BRIAN S ROBERTS/Primary Examiner, Art Unit 2466